--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com Group, Inc. 8-K [bonds_8k-120511.htm]
 
Exhibit 10.3
EXCHANGE AGREEMENT
 
This EXCHANGE AGREEMENT (the “Agreement”), dated as of December 5, 2011, is
entered into by and between Bonds.com Group, Inc., a Delaware corporation (the
“Company”), and the parties set forth on Schedule A hereto (each individually a
“Holder” and, collectively, the “Holders”).
 
WHEREAS:
 
A. The Holders are holders of, among other things, shares of the Company’s
Series D Convertible Preferred Stock, par value $0.0001 per share (the “Series D
Preferred”), or Series D-1 Convertible Preferred Stock, par value $0.0001 per
share (the “Series D-1 Preferred,” and collectively with the Series D Preferred,
the “Series D/D-1 Preferred”), in each case, as set forth and identified on
Schedule A.
 
B. Simultaneously with the execution and delivery of this Agreement, the
Company, Daher Bonds Investment Company, a Cayman Islands company (“DBIC”), Mida
Holdings, a Cayman Islands company (“Mida”), GFINet Inc., a Delaware corporation
(“GFI”), Oak Investment Partners XII, Limited Partnership, a Delaware limited
partnership  (“Oak”) and certain other investors (such investors collectively
with DBIC, Mida, GFI, and Oak, each a “Buyer,” and collectively, the “Buyers”)
are executing and delivering a Unit Purchase Agreement, a copy of which is
attached hereto as Exhibit A (the “Purchase Agreement”), pursuant to which the
Company will sell units (each a “Unit” and collectively, the “Units”) consisting
of (i) shares of its newly created Series E-2 Convertible Preferred Stock, par
value $0.0001 per share (the “Series E-2 Preferred”), and (ii) warrants to
purchase shares of the Company’s Common Stock, for a purchase price of $100,000
for each Unit.
 
C. The Series E-2 Preferred being issued pursuant to the Purchase Agreement
contain certain terms that are different from or in addition to the terms of the
Series D/D-1 Preferred.  In order to provide the Holders with the same
investment terms as those contemplated by the Series E-2 Preferred (except with
respect to certain liquidation preferences as described in the Certificate of
Designation (defined below)), the Company and the Holders are executing and
delivering this Agreement to effect the exchange of the outstanding shares of
Series D Preferred for shares of the Company’s newly created Series E
Convertible Preferred Stock, par value $0.0001 per share (the “Series E
Preferred”), and the exchange of the outstanding shares of Series D-1 Preferred
for the Company’s newly created Series E-1 Convertible Preferred Stock, par
value $0.0001 per share (the “Series E-1 Preferred” and, collectively with the
Series E Preferred, the “Shares”).
 
D. Simultaneously with the execution and delivery of this Agreement and the
Purchase Agreement, (i) the Company, the Buyers, and the holders identified
therein are executing and delivering the Second Amended and Restated
Registration Rights Agreement (the “Registration Rights Agreement”), a copy of
which is attached hereto as Exhibit B; and (ii) the Company, the Buyers, and
each of the Holders are executing and delivering the Series E Stockholders’
Agreement, a copy of which is attached hereto as Exhibit C (the “Series E
Stockholders’ Agreement”).
 
E. This series of financing (including the sale of the Series D/D-1 Preferred,
the exchange of the Series D/D-1 Preferred for the Shares and the sale of the
Units pursuant to the Purchase Agreement) is referred to as the “Series D/E
Financing.”
 
 
 

--------------------------------------------------------------------------------

 
 
F. In order to consummate the transactions contemplated by this Agreement and
the Purchase Agreement, the Holders are providing certain contractual consents
and agreeing to certain amendments of their existing investment agreements.
 
NOW, THEREFORE, the Company and the Holders hereby agree as follows:
 
1. EXCHANGE OF SECURITIES.
 
(a) Certificate of Designation.  On or prior to the Closing Date (as defined
below), the Company shall adopt and file with the Secretary of State of the
State of Delaware the Certificate of Designation of Series E Convertible
Preferred Stock, Series E-1 Convertible Preferred Stock and Series E-2
Convertible Preferred Stock in the form attached hereto as Exhibit D (the
“Certificate of Designation”).
 
(b) Exchange.  Subject to the satisfaction (or waiver) of the conditions set
forth in Sections 5 and 6 below, at the Closing (as defined below), the Company
shall issue to each of the Holders, and each of the Holders shall acquire from
the Company, those shares of Series E Preferred or Series E-1 Preferred, as
applicable, set forth opposite such Holder’s name in the column labeled
“Acquired Securities” on Schedule A hereto (the “Acquired Securities”), in each
case, in exchange for the Series D/D-1 Preferred identified opposite such
Holder’s name in the column labeled “Exchanged Securities.”
 
(c) Closing.  The issuance and acquisition of the Acquired Securities and
exchange of the Series D/D-1 Preferred (the “Closing”) shall take place remotely
via the exchange of documents and signatures at 10:00 a.m., New York City time,
on the date hereof (or such other date and time as is mutually agreed to by the
Company and the Holders).  The date on which the Closing is actually held is
referred to herein as the “Closing Date.”
 
(d) Consideration for the Acquired Securities.  The applicable Acquired
Securities are being issued to each Holder in consideration for such Holder’s
surrender and exchange of all Series D/D-1 Preferred owned, of record or
beneficially, by such Holder.  Immediately upon the Closing, each Holder’s
Series D/D-1 Preferred shall be deemed surrendered, transferred and assigned to
the Company, and no longer issued and outstanding, regardless of whether any of
such instruments are physically delivered to the Company at or after the
Closing.
 
(e) Delivery.  On the Closing Date, (i) each Holder shall deliver all Series
D/D-1 Preferred owned, beneficially or of record, by such Holder (or an
affidavit of lost certificate and customary indemnity with respect thereto) to
the Company along with stock powers with respect thereto, and (ii) the Company
shall issue to each such Holder the Acquired Securities to be acquired by them
at the Closing, free and clear of any mortgage, pledge, hypothecation, rights of
others, rights of first refusal, claim, security interest, encumbrance, title,
defect, voting trust agreement, option, lien, taxes, charge or similar
restrictions or limitations (collectively, “Liens”).
 
2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company represents and
warrants to the Holders that:
 
 
2

--------------------------------------------------------------------------------

 
 
(a) Organization and Qualification.  Each of the Company and its “Subsidiaries”
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns at least a majority of the capital stock or other
equity or similar interest) are entities duly organized and validly existing in
good standing under the laws of the jurisdiction in which they are formed, and
have the requisite power and authorization to own their properties and to carry
on their business as now being conducted.  Each of the Company and its
Subsidiaries is duly qualified as a foreign entity to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
reasonably be expected to have a Material Adverse Effect.  As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on the
business, properties, assets, operations, results of operations, condition
(financial or otherwise) or prospects of the Company and its Subsidiaries,
individually or taken as a whole, or on the transactions contemplated hereby or
on the other Transaction Documents (as defined in Section 2(b)) or by the
agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents.  Except as set forth on Schedule
2(a), the Company has no Subsidiaries and there are no other entities in which
the Company, directly or indirectly, owns any of the capital stock or other
equity or similar interests.
 
(b) Authorization; Enforcement; Validity.  The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Certificate of Designation, Series E Stockholders’
Agreement, and the Registration Rights Agreement (collectively, the “Transaction
Documents”) and to issue the Acquired Securities in accordance with the terms
hereof and thereof.  The execution and delivery of the Transaction Documents by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby, including, without limitation, the issuance of the Acquired
Securities and the reservation for issuance and the issuance of the Common Stock
issuable upon conversion of the Series E Preferred and Series E-1 Preferred has
been duly authorized by the Company’s Board of Directors and no further consent
or authorization is required by the Company, its Board of Directors or its
stockholders.  This Agreement and the other Transaction Documents have been duly
executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
(c) Issuance of Securities.  Except as set forth on Schedule 2(c), the Shares
are duly authorized and, upon issuance in accordance with the terms hereof,
shall be validly issued and free from all Liens with respect to the issue
thereof and the Shares, when issued in accordance with the terms hereof, shall
be fully paid and nonassessable with the holders being entitled to all rights
accorded to a holder of Series E Preferred and Series E-1 Preferred.  Assuming
the accuracy and completeness of each of the Holders’ representations in Section
3, the offer and issuance by the Company of the Shares are exempt from
registration under the 1933 Act.
 
(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
Certificate of Incorporation of the Company, as amended and as in effect on the
date hereof (the “Certificate of Incorporation”), the Company’s Bylaws, as
amended and as in effect on the date hereof (the “Bylaws”), any memorandum of
association, certificate of incorporation, articles of association, bylaws,
certificate of formation, any certificate of designation or other constituent
documents of the Company or any of its Subsidiaries, or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of any Self-Regulatory Organization (as defined below)) applicable
to the Company or any of its Subsidiaries or by which any property or asset of
the Company or any of its Subsidiaries is bound or affected.  For purposes of
this Agreement, “Self-Regulatory Organization” means the Financial Industry
Regulatory Authority, Inc. (together with any successor entity, “FINRA”) and any
other commission, board, agency or body that is not a Governmental Authority (as
defined in Section 2(x)(i)) but is charged with the supervision or regulation of
the brokers and dealers that are its members.
 
 
3

--------------------------------------------------------------------------------

 
 
(e) Consents.  Other than the filing of the Certificate of Designation and as
set forth on Schedule 2(e), the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any
Governmental Authority or Self-Regulatory Organization or any other Person (as
defined in Section 2(p)) in order for it to execute, deliver or perform any of
its obligations under or contemplated by the Transaction Documents, in each case
in accordance with the terms hereof or thereof, except for the filing of a Form
D after the Closing, which will be timely filed.  All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the Closing Date, except for the filing of a Form D after the Closing, which
will be timely filed.  The Company and its Subsidiaries are unaware of any facts
or circumstances that might prevent the Company from obtaining or effecting any
of the registration, application or filings pursuant to the preceding
sentence.  The Company is not in violation of the rules, regulations or
requirements that permit trading of the Common Stock on the OTC Bulletin Board
(“OTCBB”) operated by FINRA that would reasonably lead to the suspension of the
trading of the Common Stock on the OTCBB in the foreseeable future.
 
(f) No General Solicitation; Placement Agent’s Fees.  Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Shares.  The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
persons engaged by a Holder or such Holder’s investment advisor) relating to or
arising out of the transactions contemplated hereby.  The Company shall pay, and
hold each Holder harmless against, any liability, loss or expense (including,
without limitation, attorney’s fees and out-of-pocket expenses) arising in
connection with any such claim.  Except as set forth in Schedule 2(f), neither
the Company nor any of its Subsidiaries has engaged any placement agent or other
agent in connection with the sale of the Shares.
 
(g) No Integrated Offering.  None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Shares under the 1933 Act, whether through integration with prior offerings or
otherwise, or cause this offering of the Shares to require approval of
stockholders of the Company for purposes of the 1933 Act or any applicable
stockholder approval provisions, including, without limitation, under the rules,
regulations or requirements that permit trading of the Common Stock on the OTCBB
that would reasonably lead to the suspension of the trading of the Common Stock
on the OTCBB.  None of the Company, its Subsidiaries, their affiliates and any
Person acting on its or their behalf will take any action or steps referred to
in the preceding sentence that would require registration of any of the Shares
under the 1933 Act or cause the offering of the Shares to be integrated with
other offerings for purposes of any such applicable stockholder approval
provisions.
 
 
4

--------------------------------------------------------------------------------

 
 
(h) SEC Documents; Financial Statements.  Except as set forth in Schedule 2(h),
during the two (2) years prior to the date hereof, the Company has timely
(including within any additional time periods provided by Rule 12b-25 under the
34 Act (as defined below)) filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“1934 Act”) (all of the foregoing filed prior to the date hereof or prior to the
Closing Date, all exhibits included therein and financial statements, notes and
schedules thereto and documents incorporated by reference therein, and the
Company’s Schedule TO filed on June 30, 2010, all amendments thereto and all
schedules and exhibits thereto and to any such amendments (including, without
limitation, each Offer to Exchange filed therewith) being hereinafter referred
to as the “SEC Documents”).  The Company has delivered to the Holders or their
respective representatives true, correct and complete copies of the SEC
Documents not available on the EDGAR system.  Except as set forth in Schedule
2(h) or as corrected by subsequent amendments thereto, as of their respective
filing dates, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents. As of their respective
filing dates, none of the SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  Except as set forth
in Schedule 2(h), as of their respective filing dates, the financial statements
of the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
(i) Absence of Certain Changes.  Except as set forth in the SEC Documents, since
December 31, 2008, there has been no material adverse change and no material
adverse development in the business, properties, operations, condition
(financial or otherwise), results of operations or prospects of the Company or
its Subsidiaries.  Except as disclosed in Schedule 2(i), since December 31,
2008, neither the Company nor any of its Subsidiaries has (i) declared or paid
any dividends, (ii) sold any assets, individually or in the aggregate, in excess
of $100,000 outside of the ordinary course of business or (iii) had capital
expenditures, individually or in the aggregate, in excess of $100,000.  Except
as disclosed in Schedule 2(i), neither the Company nor any of its Subsidiaries
has taken any steps to seek protection pursuant to any bankruptcy law nor does
the Company have any knowledge or reason to believe that its creditors intend to
initiate involuntary bankruptcy proceedings against the Company or any of its
Subsidiaries or any actual knowledge of any fact which would reasonably lead a
creditor to do so.
 
(j) No Undisclosed Events, Liabilities, Developments or Circumstances.  No
event, liability, development or circumstance has occurred or exists with
respect to the Company or its Subsidiaries or their respective business,
properties, prospects, operations or financial condition, that would be required
to be disclosed by the Company under applicable securities laws on a
registration statement on Form S-1 filed with the SEC relating to an issuance
and sale by the Company of its shares of Common Stock and which has not been
publicly disclosed or disclosed to the Holders.
 
 
5

--------------------------------------------------------------------------------

 
 
(k) Conduct of Business; Regulatory Permits.  Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under any certificate
of designation of any outstanding series of preferred stock of the Company,
their respective certificates of incorporation, bylaws or equivalent
documents.  Neither the Company nor any of its Subsidiaries is in violation of
any judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Company or any of its Subsidiaries, and neither the Company
nor any of its Subsidiaries will conduct its business in violation of any of the
foregoing, except for possible violations which could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse
Effect.  Without limiting the generality of the foregoing, the Company is not in
violation of any of the rules, regulations or requirements that permit trading
of the Common Stock on the OTCBB that would reasonably lead to the suspension of
the trading of the Common Stock on the OTCBB in the foreseeable future.  The
Company and its Subsidiaries possess all certificates, approvals, authorizations
and permits required by the appropriate Governmental Authorities or
Self-Regulatory Organizations necessary to conduct their respective businesses,
except where the failure to possess such certificates, authorizations or permits
would not have, individually or in the aggregate, a Material Adverse Effect, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
approval, authorization or permit.
 
(l) Foreign Corrupt Practices.  Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its Subsidiaries (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
(m) Sarbanes-Oxley Act.  Except as set forth on Schedule 2(m) or in the SEC
Documents, the Company is in compliance with any and all applicable requirements
of the Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and
any and all applicable rules and regulations promulgated by the SEC thereunder
that are effective as of the date hereof.
 
(n) Transactions With Affiliates.  Except as set forth on Schedule 2(n) or in
the SEC Documents, none of the officers, directors or employees of the Company
or any of its Subsidiaries is presently a party to any transaction with the
Company or any of its Subsidiaries (other than for ordinary course services as
employees, officers or directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such officer, director or employee or, to the knowledge of the
Company, any corporation, partnership, trust or other entity in which any such
officer, director, or employee has a substantial interest or is an officer,
director, trustee or partner.
 
 
6

--------------------------------------------------------------------------------

 
 
(o) Equity Capitalization.  Immediately prior to the Closing, the authorized
capital stock of the Company consists of (x) 1,500,000,000 shares of Common
Stock, 104,354,190 shares of which, as of the date hereof, are issued and
outstanding, 375,455,324 shares of which are reserved for issuance pursuant to
the Company’s employee incentive plans and other options and warrants
outstanding (which amount includes all shares issuable upon exercise of any
options and/or warrants granted or issued by the Company on or prior to the date
hereof), and approximately 82,053,189 shares of which are reserved for issuance
pursuant to the Company’s outstanding convertible promissory notes (which amount
includes all shares issuable upon exercise of any convertible promissory notes
issued by the Company on or prior to the date hereof and the maximum number of
performance shares potentially issuable to the holders of such promissory notes;
provided that such amount includes shares issuable upon conversion of interest
on such convertible notes accrued through December 4, 2011), and (y) 1,000,000
shares of preferred stock, par value $.0001 per share, (1) 508,000 of which have
been designated Series A Participating Preferred Stock and 85,835 of which are
issued and outstanding, (2) 20,000 of which have been designated Series B
Convertible Preferred Stock and none of which are issued and outstanding, (3)
6,000 of which have been designated Series B-1 Convertible Preferred Stock and
none of which are issued and outstanding, (4) 10,000 of which have been
designated Series C Convertible Preferred Stock and all of which are issued and
outstanding, (5) 14,500 of which have been designated Series D Preferred and
11,150 of which are issued and outstanding, (6) 1,500 of which have been
designated Series D-1 Preferred and 1,250 of which are issued and outstanding,
(7) 12,000 of which have been designated Series E Preferred and none of which
are issued and outstanding, (8) 1,400 of which have been designated Series E-1
Preferred and none of which are issued and outstanding, and (9) 20,000 of which
have been designated Series E-2 Preferred and none of which are issued and
outstanding.  All of such outstanding shares have been, or upon issuance will
be, validly issued and are fully paid and nonassessable.  The rights, privileges
and preferences of each of the series of preferred stock are as set forth in the
Company’s Certificate of Incorporation (including, with respect to the Series E
Preferred, Series E-1 Preferred and Series E-2 Preferred, the Certificate of
Designation) and as provided by the Delaware General Corporation
Law.  Immediately prior to the Closing, the outstanding shares of the Company’s
capital stock are held of record and, to the knowledge of the Company,
beneficially by the Persons and in the amounts set forth on Schedule 2(o);
provided, that Schedule 2(o) does not identify all record or beneficial owners
of less than 5% calculated on a fully diluted basis.  Except as set forth on
Schedule 2(o): (i) no shares of the Company’s capital stock are subject to
preemptive rights or any other similar rights or any Liens suffered or permitted
by the Company; (ii) there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, or exercisable or exchangeable for,
any shares of capital stock of the Company or any of its Subsidiaries, or
contracts, commitments, understandings or arrangements by which the Company or
any of its Subsidiaries is or may become bound to issue additional shares of
capital stock of the Company or any of its Subsidiaries or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company or any of its
Subsidiaries; (iii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing Indebtedness of the Company or any of its Subsidiaries or by which
the Company or any of its Subsidiaries is or may become bound; (iv) there are no
agreements or arrangements under which the Company or any of its Subsidiaries is
obligated to register the sale of any of its securities under the 1933 Act; (v)
there are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (vi) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Shares; (vii) the Company does not have any stock appreciation
rights or “phantom stock” plans or agreements or any similar plan or agreement;
and (viii) the Company and its Subsidiaries have no liabilities or obligations
required to be disclosed in the SEC Documents but not so disclosed in the SEC
Documents.  The Company has furnished or made available to the Holders true,
correct and complete copies of the Certificate of Incorporation and the Bylaws.
 
 
7

--------------------------------------------------------------------------------

 
 
(p) Indebtedness and Other Contracts.  Except as disclosed in Schedule 2(p),
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument would reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
material term of or in default under any contract, agreement or instrument
relating to any Indebtedness or (iv) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect.  For purposes of this Agreement:  (x) “Indebtedness” of any
Person means, without duplication (A) all indebtedness for borrowed money, (B)
all obligations issued, undertaken or assumed as the deferred purchase price of
property or services, including, without limitation, “capital leases” in
accordance with United States generally accepted accounting principles (other
than trade payables entered into in the ordinary course of business), (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(E) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through (G)
above; (y) “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
“Person” means an individual, a limited liability company, a partnership, a
limited partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
(q) Absence of Litigation.  Except as set forth in the SEC Documents or on
Schedule 2(q), there is no action, suit, proceeding, inquiry or investigation
before or by any Governmental Authority or Self-Regulatory Organization pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any of its Subsidiaries, the Series E Preferred, the Series E-1 Preferred,
the Series E-2 Preferred, the Series C Preferred, the Series D Preferred, the
Series D-1 Preferred, the Series A Preferred, the Common Stock or any of the
Company’s or the Company’s Subsidiaries’ officers or directors, whether of a
civil or criminal nature or otherwise.
 
 
8

--------------------------------------------------------------------------------

 
 
(r) Employee Relations.  Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a
union.  Except as set forth on Schedule 2(r), the Company and its Subsidiaries
believe that their relations with their employees are good.  No executive
officer (as defined in Rule 501(f) of the 1933 Act) of the Company or any of its
Subsidiaries has notified the Company or any such Subsidiary that such officer
intends to leave the Company or any such Subsidiary or otherwise terminate such
officer’s employment with the Company or any such Subsidiary.  No executive
officer of the Company or any of its Subsidiaries, to the knowledge of the
Company or any of its Subsidiaries, is, or is now expected to be, in violation
of any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters.  The
Company and its Subsidiaries are in compliance with all federal, state, local
and foreign laws and regulations respecting labor, employment and employment
practices and benefits, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
 
(s) Title.  Except as set forth on Schedule 2(s), the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by them which is
material to the business of the Company and its Subsidiaries, in each case free
and clear of all Liens except such as do not materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company and any of its Subsidiaries.  Any real property and
facilities held under lease by the Company and any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company and its Subsidiaries.
 
(t) Intellectual Property Rights.  Except as set forth on Schedule 2(t), the
Company and its Subsidiaries own, control or license adequate valid and
enforceable rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, software, documentation,
original works of authorship, patents, patent rights, copyrights, inventions,
improvements, licenses, approvals, governmental authorizations, trade secrets
and other intellectual property rights and all applications and registrations
therefor (“Intellectual Property Rights”) necessary or appropriate to conduct
their respective businesses as now conducted or as proposed to be conducted
after the Closing Date.  None of the Company’s Intellectual Property Rights has
expired or terminated or has been abandoned, or is expected to expire or
terminate or are expected to be abandoned within three years from the Closing
Date.  The Company does not have any knowledge of any infringement by the
Company or its Subsidiaries of Intellectual Property Rights of others.  There is
no claim, action or proceeding being made or brought, or to the knowledge of the
Company or any of its Subsidiaries, being threatened, against the Company or any
of its Subsidiaries regarding its Intellectual Property Rights.  Except as set
forth on Schedule 2(t), neither the Company nor any of its Subsidiaries is aware
of any facts or circumstances which might give rise to any of the foregoing
infringements or claims, actions or proceedings.  The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights.
 
 
9

--------------------------------------------------------------------------------

 
 
(u) Tax Status.  Except as set forth on Schedule 2(u), the Company and each of
its Subsidiaries (i) has made or filed all foreign, U.S. federal, state and
local income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, whether or not
shown or determined to be due on such returns, reports and declarations, except
those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations
apply.  There are no material Liens with respect to taxes upon the assets or
properties of either the Company or its Subsidiaries, other than with respect to
taxes not yet due and payable.  There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and the officers
of the Company know of no basis for any such claim.
 
(v) Internal Accounting and Disclosure Controls.  Except as set forth in the SEC
Documents, the Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference.  Except as set forth in the SEC Documents, the
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15 under the 1934 Act) that are effective in ensuring that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
1934 Act is accumulated and communicated to the Company’s management, including
its principal executive officer or officers and its principal financial officer
or officers, as appropriate, to allow timely decisions regarding required
disclosure.  The Company has implemented a plan to address the material
weaknesses in its internal controls over financial reporting identified by the
Company’s accountants and has taken such steps as are commercially reasonable to
address such material weaknesses.
 
(w) Transfer Taxes.  On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Shares to be sold to the Holders hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.
 
(x) Broker Dealer Entities.
 
(i) The Company and each Subsidiary of the Company (the “Broker Dealer
Entities”) that is required to be registered as a broker or a dealer with the
SEC, the securities commission or similar authority of any domestic or foreign
governmental or regulatory authority, department, board, instrumentality,
agency, court, tribunal arbitrator, commission or other entity (each a
“Governmental Authority”) is duly registered as such (and is listed on Schedule
2(x)(i) with its respective jurisdictions of registration and Self-Regulatory
Organization memberships), and such registrations are in full force and effect,
and each Broker Dealer Entity is a member in good standing with all applicable
Self-Regulatory Organizations, and each Broker Dealer Entity’s Uniform
Application for Broker Dealer Registration on Form BD, as amended as of the date
hereof, and each of its other registrations, forms and other reports filed with
any Governmental Authority or Self-Regulatory Organization in connection with
its activities as a broker or a dealer and is in compliance in all material
respects with the applicable requirements of the 1934 Act and other applicable
law and rules and does not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, and no Broker Dealer Entity has exceeded in any material
way with respect to its business, the business activities enumerated in any
Self-Regulatory Organization membership agreements or other limitations imposed
in connection with its registrations, forms (including Form BDs) and other
reports filed with any Governmental Authority or Self-Regulatory Organization.
 
 
10

--------------------------------------------------------------------------------

 
 
(ii) Since October 4, 2007, none of the Broker Dealer Entities or any of their
respective “associated persons of a broker or dealer” (as defined in the 1934
Act) has been, or currently is, ineligible or disqualified pursuant to Section
15, Section 15B or Section 15C of the 1934 Act to serve as a broker or dealer or
as an “associated person of a broker or dealer” (as defined in the 1934 Act),
nor is there any legal, administrative, arbitral, or other proceedings, suits,
actions, claims, investigations, complaints or hearings by or before a
Governmental Authority or Self-Regulatory Organization pending, or threatened in
writing, by any Governmental Authority or Self-Regulatory Organization, which
would reasonably be expected to become the basis for any such ineligibility or
disqualification, nor is there any reasonable basis for a proceeding or
investigation, whether formal or informal, preliminary or otherwise, that is
reasonably likely to result in any such ineligibility or disqualification.
 
(iii) Each of the Broker-Dealer Entities is in compliance in all material
respects with Regulation T of the Board of Governors of the Federal Reserve
System and the margin rules or similar rules of a Self-Regulatory Organization
of which such Broker-Dealer Entity is a member, including the rules governing
the extension or arrangement of credit to customers, and none of the Company or
its Subsidiaries other than the Broker Dealer Entities has or does extend or
arrange credit for any customer within the meaning of Regulation U or Regulation
X of the Board of Governors of the Federal Reserve System.
 
(iv) Each of the Broker Dealer Entities is in compliance with all applicable
regulatory net capital requirements.
 
(v) To the Company’s knowledge, no facts or circumstances exist that would cause
any Self-Regulatory Organization or any other Governmental Authority to revoke
or restrict the Broker Dealer Entities’ licenses, permits, approvals,
authorizations, consents, registrations, certificates or orders to operate in
any jurisdiction as a broker or a dealer after the Closing.
 
(vi) Each of the Broker Dealer Entities is in compliance with all applicable
provisions of Regulation ATS under the 1934 Act.
 
(y) Investment Company Status.  The Company is not, and upon consummation of the
sale of the Shares, and for so long as any Holder holds any Shares, will not be,
an “investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.
 
 
11

--------------------------------------------------------------------------------

 
 
(z) Stock Option Plans. Each stock option granted by the Company was granted (i)
in accordance with the terms of the applicable Company stock option plan (if
any) and (ii) with an exercise price at least equal to the fair market value of
the Common Stock on the date such stock option would be considered granted under
generally accepted accounting principles and applicable law. No stock option
granted under the Company’s stock option plan has been backdated.  The Company
has not knowingly granted, and there is no and has been no Company policy or
practice to knowingly grant, stock options prior to, or otherwise knowingly
coordinate the grant of stock options with, the release or other public
announcement of material information regarding the Company or its Subsidiaries
or their financial results or prospects.
 
(aa) Registration Rights and Voting Rights.  Except as provided in the
Registration Rights Agreement and as set forth on Schedule 2(aa)(i), the Company
is not under any obligation to register under the Securities Act any of its
currently outstanding securities or any securities issuable upon exercise or
conversion of its currently outstanding securities. To the Company’s knowledge,
except as contemplated in the Registration Rights Agreement, the Series E
Stockholders’ Agreement and as set forth on Schedule 2(aa)(ii), no stockholder
of the Company has entered into any agreements with respect to the voting of
capital shares of the Company.
 
(bb) Disclosure.  The Company understands and confirms that the Holders will
rely on the foregoing representations in effecting transactions in securities of
the Company.  To the Company’s knowledge, all disclosures regarding the Company,
or any of its Subsidiaries, their business and the transactions contemplated
hereby set forth in this Agreement and the other Transaction Documents,
including the Schedules hereto and thereto are true and correct and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.  Each press release
issued by the Company or any of its Subsidiaries during the twelve (12) months
preceding the date of this Agreement did not at the time of release contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  The
Company acknowledges and agrees that none of the Holders makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.
 
3. REPRESENTATIONS AND WARRANTIES OF THE HOLDERS.  
 
Each of the Holders, severally but not jointly, makes the following
representations and warranties:
 
(a) Validity; Enforcement.  This Agreement has been duly and validly authorized,
executed and delivered on behalf of such Holder and shall constitute the legal,
valid and binding obligations of such Holder enforceable against such Holder in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
 
 
12

--------------------------------------------------------------------------------

 
 
(b) No Public Sale or Distribution.  Such Holder is acquiring the Shares to be
acquired by him or it hereunder for its own account and not with a view towards,
or for resale in connection with, the public sale or distribution thereof,
except pursuant to sales registered or exempted under the 1933 Act, and such
Holder does not have a present arrangement to effect any distribution of such
Shares to or through any person or entity; provided, however, that by making the
representations herein, such Holder does not agree to hold any of such Shares
for any minimum or other specific term and reserves the right to dispose of such
Shares at any time in accordance with or pursuant to a registration statement or
an exemption under the 1933 Act.  Such Holder is acquiring the Shares to be
acquired by him or it hereunder in the ordinary course of its business.  Such
Holder does not presently have any agreement or understanding, directly or
indirectly, with any Person to distribute any of such Shares.
 
(c) Accredited Investor Status.  Such Holder is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.
 
(d) Reliance on Exemptions.  Such Holder understands that the Shares to be
acquired by him or it hereunder are being offered and sold to it in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and that the Company is relying in part upon the truth
and accuracy of, and such Holder’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Holder set
forth herein in order to determine the availability of such exemptions and the
eligibility of such Holder to acquire such Shares.
 
(e) Information.  Such Holder and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Shares to be acquired by
such Holder hereunder which have been requested by such Holder.  Such Holder and
its advisors, if any, have been afforded the opportunity to ask questions of the
Company.  Neither such inquiries nor any other due diligence investigations
conducted by such Holder or its advisors, if any, or its representatives shall
modify, amend or affect such Holder’s right to rely on the Company’s
representations and warranties contained herein.  Such Holder understands that
its investment in the Shares to be acquired by him or it hereunder involves a
high degree of risk and is able to afford a complete loss of such
investment.  Such Holder has sought such accounting, legal and tax advice as it
has considered necessary to make an informed investment decision with respect to
its acquisition of the Shares to be acquired by him or it hereunder.
 
(f) Transfer or Resale.  Such Holder understands that: (i) the Shares to be
acquired by him or it hereunder have not been and are not being registered under
the 1933 Act or any state securities laws, and may not be offered for sale,
sold, assigned or transferred unless (A) subsequently registered thereunder, (B)
such Holder shall have delivered to the Company an opinion of counsel, in a form
reasonably satisfactory to the Company, to the effect that such Shares to be
sold, assigned or transferred may be sold, assigned or transferred pursuant to
an exemption from such registration, or (C) such Holder provides the Company
with reasonable assurance that such Shares can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act, as amended (or
a successor rule thereto) (collectively, “Rule 144”); (ii) any sale of such
Shares made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of such
Shares under circumstances in which the seller (or the Person through whom the
sale is made) may be deemed to be an underwriter (as that term is defined in the
1933 Act) may require compliance with some other exemption under the 1933 Act or
the rules and regulations of the SEC thereunder; and (iii) neither the Company
nor any other Person is under any obligation to register such Shares under the
1933 Act or any state securities laws or to comply with the terms and conditions
of any exemption thereunder.  Notwithstanding the foregoing, the Shares to be
acquired by such Holder hereunder may be pledged in connection with a bona fide
margin account or other loan or financing arrangement secured by such Shares and
such pledge of such Shares shall not be deemed to be a transfer, sale or
assignment of such Shares hereunder, and if such Holder effects a pledge of such
Shares it shall not be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, this Section 3(f).
 
 
13

--------------------------------------------------------------------------------

 
 
(g) General Solicitation.  Such Holder is not acquiring the Shares to be
acquired by him or it hereunder as a result of any advertisement, article,
notice or other communication regarding such Shares published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or, to such Holder’s knowledge, any other general solicitation or
general advertisement.
 
4. COVENANTS.
 
(a) Reporting Status.  For so long as any of the Major Holders owns any Shares,
the Company shall timely file all reports required to be filed with the SEC
pursuant to the 1934 Act, and the Company shall not terminate its status as an
issuer required to file reports under the 1934 Act even if the 1934 Act or the
rules and regulations thereunder would otherwise permit such termination.
 
(b) Transfer Restrictions.
 
(i) The Shares may only be disposed of in compliance with state and federal
securities laws.  In connection with any transfer of Shares by any Holder other
than pursuant to an effective registration statement or Rule 144, to the Company
or to an affiliate of such Holder, the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Shares
under the 1933 Act.  As a condition of transfer, any such transferee shall agree
in writing to be bound by the terms of this Agreement.
 
(ii) Each of the Holders agrees to the imprinting, so long as is required by
this Section 4(b), of a legend on any of the Shares in the following form:
 
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
 
 
14

--------------------------------------------------------------------------------

 
 
(c) Removal of Legend. Certificates evidencing the Shares shall not contain any
legend (including the legend set forth in Section 4(b) hereof): (i) while a
registration statement covering the resale of such security is effective under
the 1933 Act, or (ii) subject to the opinion requirement of the immediately
succeeding sentence, if such Shares are eligible for sale under Rule 144, or
(iii) if such legend is not required under applicable requirements of the 1933
Act (including judicial interpretations and pronouncements issued by the staff
of the SEC).  The Company agrees that at such time as such legend is no longer
required under this Section 4(c)), it will, no later than three trading days
following the delivery by a Holder to the Company or the Company’s transfer
agent of a certificate representing the Shares, as applicable, issued with a
restrictive legend along with a reasonably acceptable legal opinion and broker
representation letter, deliver or cause to be delivered to such Holder a
certificate representing such shares that is free from all restrictive and other
legends.  The Company may not make any notation on its records or give
instructions to the Company’s transfer agent that enlarge the restrictions on
transfer set forth in this Section.
 
(d) Compliance with 1933 Act.  Each Holder agrees that such Holder will only
sell any Shares pursuant to either the registration requirements of the 1933
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Shares are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Shares as set forth in Section 4(c) is predicated upon the
Company's reliance upon this understanding.
 
(e) Public Announcements.  The Company and the Holders shall consult with each
other before issuing, and provide each other the opportunity to review and
comment upon, any press release or other public statement with respect to the
transactions contemplated hereby, and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable law or any applicable stock exchange.
 
(f) Closing Documents.  On or prior to fourteen (14) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to the
Holders a complete closing set of the Transaction Documents, the Shares and any
other document required to be delivered to any party pursuant to Section 5 or 6
hereof or otherwise.
 
5. CONDITIONS TO THE COMPANY’S OBLIGATION TO EXCHANGE.
 
The obligation of the Company hereunder to exchange the Series D/D-1 Preferred
held by each Holder for the applicable Acquired Securities at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions by such Holder, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing the Holder with prior written notice thereof:
 
(a) Such Holder shall have executed each of this Agreement and the Series E
Stockholders’ Agreement and delivered the same to the Company.
 
(b) Such Holder shall have delivered to the Company any and all certificates
evidencing its Series D/D-1 Preferred and executed such stock powers as are
necessary or appropriate in the Company’s reasonable discretion to transfer all
rights in and to the Series D/D-1 Preferred.
 
 
15

--------------------------------------------------------------------------------

 
 
(c) The Buyers shall have executed and delivered to the Company each of the
Purchase Agreement, the Registration Rights Agreement and the Series E
Stockholders’ Agreement, and the Initial Closing (as defined in the Purchase
Agreement) shall have occurred concurrently with the Closing.
 
(d) The Company and Oak, as the successor to Beacon Capital Strategies, Inc.,
shall have entered into the Amendment No. 1 to Agreement with Respect to
Conversion in the form attached hereto as Exhibit E (the “Determination
Agreement Amendment”).
 
(e) The Company and each of Michael O. Sanderson (“Sanderson”) and George
O’Krepkie (“O’Krepkie”) shall have entered into amendments to their respective
employment agreements in the form attached hereto as Exhibit F (the “Sanderson
Amendment”) and Exhibit G (the “O’Krepkie Amendment”), respectively.
 
(f) The representations and warranties of such Holder shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date which shall be true and correct as of such specified
date), and such Holder shall have performed, satisfied and complied with in all
material respects the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Holder at or prior
to the Closing Date.
 
6. CONDITIONS TO EACH HOLDER’S OBLIGATION TO EXCHANGE AT THE CLOSING.
 
The obligation of each of the Holders hereunder to exchange the Series D/D-1
Preferred at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Holders’ benefit and may be waived by the Holders
collectively at any time in their discretion by providing the Company with prior
written notice thereof from each of the Holders:
 
(a) The Company shall have filed the Certificate of Designation with the
Secretary of State of Delaware, which shall continue to be in full force and
effect as of the Closing.
 
(b) The Company shall have executed and delivered to each of the Holders copies
of one or more certificates representing the shares of Series E Preferred or
Series E-1 Preferred being acquired by such Holder at the Closing pursuant to
this Agreement.
 
(c) The Company and the Buyers shall have executed and delivered the Purchase
Agreement, and the Initial Closing (as defined in the Purchase Agreement) shall
have occurred concurrently with the Closing.
 
(d) Each Holder shall have received all the documentation required to consummate
the transaction contemplated hereby and other documents and certificates as such
Holder may reasonably require, each duly executed and in form and substance
reasonably satisfactory to such Holder, including:
 
 
16

--------------------------------------------------------------------------------

 
 
(i) a certificate signed on behalf of the Company by the Secretary of the
Company, dated as of the Closing Date, certifying (A) the resolutions adopted by
the Board of Directors or a duly authorized committee thereof approving the
transactions contemplated by the Transaction Documents and the issuance of the
Shares, (B) the current versions of the Certificate of Incorporation, as
amended, and Bylaws, as amended, of the Company and (C) the signatures and
authority of the individuals signing this Agreement and related documents on
behalf of the Company; and
 
(ii) a certificate signed on behalf of the Company by the Secretary of the
Company, dated as of the Closing Date, certifying the incorporation and good
standing of the Company and each of its Subsidiaries in such entity’s
jurisdiction of formation, as evidenced by and attaching true and complete
copies of certificates of the secretary of state (or comparable office) of each
such jurisdiction as of a date within five (5) days prior to the Closing Date.
 
(e) The Company, the Buyers, and the Holders (and any other parties identified
therein) shall have executed and delivered the Series E Stockholders’ Agreement
and the Registration Rights Agreement.
 
(f) The representations and warranties of the Company shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date which shall be true and correct as of such specified date)
and the Company shall have performed, satisfied and complied with in all
respects the covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Closing Date.  Each of the Holders shall have received a certificate,
executed by the Chief Financial Officer of the Company, dated as of the Closing
Date, to the foregoing effect and as to such other matters as may be reasonably
requested by the Holders.
 
(g) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Shares.
 
(h) The Company and Oak shall have entered into the Determination Agreement
Amendment.
 
(i) The Company shall have entered into the Sanderson Amendment and the
O’Krepkie Amendment with Sanderson and O’Krepkie, respectively.
 
(j) The Company shall have delivered to each of the Holders such other documents
relating to the transactions contemplated by this Agreement as each of the
Holders or its respective counsel may reasonably request.
 
7. MISCELLANEOUS.
 
 
17

--------------------------------------------------------------------------------

 
 
(a) Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(b) Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or a signature
transmitted by email shall be considered due execution and shall be binding upon
the signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or emailed signature.
 
(c) Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d) Severability.  If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
(e) Entire Agreement; Amendments.  This Agreement, the Certificate of
Designation and all other Transaction Documents supersede all other prior oral
or written agreements between the Holders, the Company, their affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement, the other Transaction Documents and the instruments referenced
herein and therein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor any Holder makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the Major Holders and any of their respective successors or
assigns.  No provision hereof may be waived other than by an instrument in
writing signed by the Company and the Major Holders. Notwithstanding the
foregoing, no amendment to this Agreement shall disproportionately and adversely
affect the rights of any Holder relative to the rights of all of the Holders
without such affected Holder’s consent.
 
 
18

--------------------------------------------------------------------------------

 
 
(f) Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service prior to such courier’s deadline for next Business Day delivery
to the recipient (all delivery fees and charges prepaid), in each case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications shall be:
 
If to the Company:
 
Bonds.com Group, Inc.
529 5th Avenue, 8th Floor
New York, New York 10017
Fax No: (212) 946-3999
Attention: President
 
 
with a copy (for informational purposes only) to:
 
Hill Ward Henderson
3700 Bank of America Plaza
101 East Kennedy Boulevard
Tampa, Florida 33602
Telephone: (813) 227-8484
Facsimile:  (813) 221-2900
Attention:  Mark A. Danzi, Esq.
 
If to the Holders, as set forth on Schedule A hereto;
 
or to such other address, facsimile number and/or email address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
 
19

--------------------------------------------------------------------------------

 
 
(g) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.  Neither
the Company nor any Holder shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of all of the Holders;
provided, that each of the Holders may assign some or all of its rights and
obligations hereunder to an affiliate of such Holder, without the consent of the
Company or any other Holder, in which event such assignee shall be deemed to be
such Holder hereunder with respect to such assigned rights and obligations;
provided that as a condition to any such assignment the assignee shall agree to
be bound by the terms of this Agreement as a Holder hereunder and such assignor
shall not be relieved of liability for the performance of its obligations
hereunder.
 
(h) No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
(i) Expenses.  Except as otherwise provided in the Purchase Agreement with
respect to certain of the Buyers of Series E-2 Preferred, each of the parties
hereto shall bear its own out-of-pocket expenses incurred with respect to the
Series D/E Financing.
 
(j) Survival of Representations and Warranties and Covenants.  The
representations and warranties, covenants and agreements of the Company and each
of the Holders contained in this Agreement shall survive the Closing.  The
Company shall not have any liability pursuant to Section 7(l)(i) unless a claim
is made hereunder prior to the eighteen month anniversary of the date of this
Agreement, in which case such representation and warranty or covenant, as the
case may be, shall survive as to such claim until such claim has been finally
resolved.
 
(k) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(l) Indemnification.
 
(i) Subject to Section 7(j) and the other provisions of this Section 7(l), in
consideration of the execution and delivery by each of the Holders of the
Transaction Documents and acquiring the Shares thereunder and in addition to all
of the Company’s other obligations under the Transaction Documents, the Company
shall defend, protect, indemnify and hold harmless the Holders and each other
holder of the Shares and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement or any other
certificate, instrument or document contemplated hereby (but not any other
Transaction Document), (b) any breach of any covenant, agreement or obligation
of the Company contained in this Agreement or the Series E Stockholders’
Agreement or any other certificate, instrument or document contemplated hereby
or thereby (but not any other Transaction Document), or (c) any cause of action,
suit or claim brought or made against such Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of the
Company) and arising out of or resulting from (i) the execution, delivery,
performance or enforcement of this Agreement or any other certificate,
instrument or document contemplated hereby (but not any other Transaction
Document), or (ii) the status of a Holder or holder of the Shares as an investor
in the Company pursuant to the transactions contemplated by this
Agreement.  Notwithstanding anything to the contrary contained in this
Agreement: (A) the maximum aggregate amount of Indemnified Liabilities that may
be recovered from the Company by an Indemnitee pursuant to this Section 7(l)
shall be equal to $12,400,000 (less the amount of any and all claims indemnified
by the Company (x) under a Holder’s respective unit purchase agreement between
the Company and such Holder and (y) under that certain Exchange Agreement, dated
as of February 2, 2011, among the Company and the holders identified therein);
and (B) the Company shall not be liable to the Indemnitees for any claim for
indemnification pursuant to this Section 7(l) unless and until the aggregate
amount of Indemnified Liabilities that may be recovered from the Company equals
or exceeds $100,000 (the “Basket Amount”), in which case the Company shall be
liable only for the Indemnified Liabilities pursuant to this Section 7(l) in
excess of the Basket Amount. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.
 
 
20

--------------------------------------------------------------------------------

 
 
(ii) The Basket Amount, maximum liability and any Indemnified Liabilities
pursuant to this Section 7(l) shall be calculated net of (A) payments actually
recovered as of the date of calculation by an Indemnitee under any insurance
policy with respect to such Indemnified Liabilities (net of collection costs,
increases in premiums and retro-premiums) and (B) any actual recovery as of the
date of calculation by the Indemnitee from any other Person with respect to such
Indemnified Liabilities (net of collection costs); provided, however, that no
Indemnitee shall have any obligation to mitigate its losses with respect to any
Indemnified Liability.
 
(iii) In the event the conclusion, settlement or determination of any action,
suit, proceeding, arbitration or dispute between the Company and
Duncan-Williams, Inc. related to the matters described on Schedule 2(t) results
in the Company issuing shares of capital stock to Duncan-Williams, Inc. or any
of its Affiliates, the Company shall issue (and take such steps as are necessary
in order to issue) to each of the Holders such number of shares of capital stock
and rights to acquire shares of capital stock of the same type and with the same
terms as are then held by such Holder so that such Holder’s fully-diluted
ownership percentage as of the time immediately prior to the issuance to Duncan
Williams, Inc. (the “Measure Time”) is not decreased by such issuance; provided
that the relative amount of shares of capital stock and rights to acquire shares
of capital stock that are issued to such Holder as a result of the foregoing
will be in the same relative amounts as each class or series of capital stock
and each right to purchase shares of capital stock held by such Holder as of the
Measure Time.  For avoidance of doubt, (A) if such Holder does not own either
shares of capital stock or rights to purchase shares of capital stock as of the
Measure Time, then none of such securities would be issued pursuant to the
foregoing provision, and (B) if, as of the Measure Time, such Holder holds
rights to purchase capital stock with different terms, then each such right
shall be considered a different right to purchase capital stock and the rights
to be issued pursuant to this provision shall be issued in the same relative
amounts as such rights held by such Holder as of the Measure
Time.  Notwithstanding the foregoing, in no event will shares of capital stock
or rights to purchase shares of capital stock be issued to such Holder pursuant
to the foregoing provisions to the extent any dilution to such Holder is
eliminated through other anti-dilution protection rights (including any
reduction of the exercise price of any rights to purchase capital stock).
 
 
21

--------------------------------------------------------------------------------

 
 
(iv) The parties hereto hereby acknowledge and agree that for purposes of this
Section 7(l) in respect of the Company’s representations and warranties set
forth in Section 2 (the “Company Warranties”), any and all “Material Adverse
Effect,” “material adverse effect,” “materiality” and similar exceptions and
qualifiers and any similar thresholds set forth in such Company Warranties shall
be disregarded for purposes of determining whether any such Company Warranty has
been breached and for purposes of determining the amount of Indemnified
Liabilities resulting therefrom.
 
(m) No Strict Construction; Definition of Business Day.  The language used in
this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rules of strict construction will be applied
against any party.  As used herein, the term “Business Day” shall mean any day
other than (a) a Saturday or Sunday and (b) any day on which banks are required
or permitted to be closed in New York, New York.
 
(n) Definition of Knowledge and Major Holders.  “Knowledge,” including the
phrase “to the Company’s knowledge,” shall mean the knowledge after reasonable
investigation of the officers and senior employees of the Company.  “Major
Holders” shall mean the Holders that are exchanging at least 1,250 shares of
Series D Preferred or Series D-1 Preferred.
 
(o) Remedies.  The Holders and each holder of the Shares shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law.  Any
Person having any rights under any provision of this Agreement shall be entitled
to enforce such rights specifically (without posting a bond or other security),
to recover damages by reason of any breach of any provision of this Agreement
and to exercise all other rights granted by law.  Furthermore, the Company
recognizes that in the event that it fails to perform, observe, or discharge any
or all of its obligations under the Transaction Documents, any remedy at law may
prove to be inadequate relief to the Holders.  The Company therefore agrees that
the Holders shall be entitled to seek temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages and without
posting a bond or other security.
 
[Signature Pages Follow]
 
 
22

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Holders and the Company have caused this Agreement to be
duly executed as of the date first written above.
 

 
COMPANY:
             
BONDS.COM GROUP, INC.
              By: /s/ John M. Ryan       Name: John M. Ryan      
Title:
Chief Financial Officer  

 
 

 
HOLDERS:
             
UBS AMERICAS INC.
              By: /s/ Michael Schenick       Name: Michael Schenick      
Title:
Managing Director  

 
 

            By: /s/ Matthew Alexander       Name: Matthew Alexander      
Title:
Executive Director  

 
 

 
BONDS MX, LLC
                        By: /s/ Hugh Regan       Name: Hugh Regan      
Title:
Manager                 /s/ Robert Jones       ROBERT JONES  

 
 
23

--------------------------------------------------------------------------------